ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The cancellation of claims 1-4 and the addition of new claim 5 in the response filed 6/19/21 is acknowledged. Please note that according to the interview with Applicant on 9/14/21, discussion was held regarding the amendment being non-compliant due to claims 5-9 (originally present and withdrawn) being replaced with a new claim 5, instead of cancelling claims 5-9 and adding new claim 10. Applicant confirmed that claims 1-9 were intended to be cancelled, and the new claim added as claim 10. Due to the application being ready for allowance and to expedite prosecution, correction of this is being made in the Examiner’s Amendment below along with this note. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven O’Donnell on 9/14/21.

The application has been amended as follows: 
Claims 1-9 (Cancelled)
Claim 10 (Previously Claim 5; Currently Amended by Examiner): A core muscle training suit which can be worn by a wearer, consisting of a leg portion, a vest portion, a belt, and a tension strap; 
a. said leg portion being a band adapted such that when worn, the leg portion wraps around a thigh of said wearer and is reversibly secured to itself; 
b. said vest portion adapted to wrap around the chest of said wearer and be reversibly secured to itself so that, when worn, the vest portion comprises a front and a back; 
c. said belt comprising a first end and a second end, 
i. said first end of the belt directly attached to the leg portion, 
ii. said second end of the belt  directly attached to the leg portion, 
iii. such that, when worn, the belt directly loops from said first end, over [[the]]a hip of the wearer[[,]] contralateral to said leg portion, and returns to said leg portion to terminate at said second end, and 
iv. the belt comprises a front surface and a back surface; 
d. said tension strap having a first end and a second end, 
i. such that, when worn, said first end of the tension strap is directly attached to the back surface of the belt, 
ii. said second end of the tension strap is directly attached to the front of the vest, and 
iii. said tension strap is configured to wrap[[s]] around [[the]]a side of the wearer contralateral to said leg portion.

Reasons for Allowance
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 10, the prior art of record when applied alone or in combination neither consists of a leg portion, a vest portion, a belt, and a tension strap, and subsequently describes each component. Because the leg portion is claimed to be a band, and the claim closes itself off from any other components other than a leg portion, vest portion, belt, and tension strap, the complicated leg orthosis and crutch of Weaver prevents the device from reading on claim 10. Labelle et al. US 5,599,286 is another close prior art reference and discloses an orthotic device with shorts, a vest, and connecting straps (figs. 1a/b and col. 6, lines 1-3). However, Labelle’s device does not have a belt comprising a first end and a second end directly attached to the leg portion such that, when worn, the belt directly loops from said first end, over a hip of the wearer contralateral to said leg portion, and returns to said leg portion to terminate at said second end. On the contrary, Labelle’s belt 106 when worn extends from the shorts 104 and spirals upwards, never returning can be wrapped directly from the leg portion, around the contralateral hip, and back to the leg portion and still operate successfully, since the straps 130 would be too long for such a short course around the body, compared to its disclosed, intended configuration. For these reasons, claim 10 is determined to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHELLE J LEE/Examiner, Art Unit 3786